Citation Nr: 0716805	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-13 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant 




ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1961 to February 
1966.  The appellant is the veteran's widow.    

This matter currently arises before the Board of Veterans' 
Appeals (Board) following a vacate order issued in December 
2006.  It is noted that the Board vacated its prior January 
2006 decision that denied the issue on appeal after the 
appellant submitted additional evidence to the Oakland 
Regional Office (RO) before the January 2006 Board decision 
was issued and within 90 days of the certification letter.  
This matter was originally on appeal from an October 2001 
rating decision of the Department of Veterans Affairs (VA) RO 
in Oakland, California.

In January 2007, the Board requested a medical expert opinion 
from a VA psychiatrist (J.S., M.D.) to address various 
questions involved in the appellant's appeal and such opinion 
was received in March 2007.  The Board provided the appellant 
with a copy of the opinion in March 2007.  
 

FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record demonstrates a causal relationship 
between the cause of the veteran's death and an incident of 
his military service.    


CONCLUSION OF LAW

The cause of the veteran's death was incurred as a result of 
an incident of service.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.304(f), 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.  Any 
notice deficiency with respect to the appellant's claim will 
be remedied by the AOJ when effectuating the award of 
benefits.  


II.	Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2006).  

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  


III.	Analysis 

The appellant contends that the veteran suffered from post-
traumatic stress disorder (PTSD) due to traumatic events he 
experienced during his naval service in the Vietnam War 
(e.g., bagging and transporting the corpses of U.S. soldiers) 
which ultimately led the veteran to take his own life in 
December 2000. 

In regard to the first criterion, the Board notes that the 
record clearly shows evidence of the veteran's death in 
December 2000.  Specifically, the Certificate of Death with 
Amendment and autopsy report reveal that the veteran 
committed suicide by carbon monoxide intoxication on or after 
December 8, 2000, with no evidence that natural disease 
contributed to his death.

In regard to the second criterion, the Board observes that 
service-connection was not in effect for any disability, to 
include PTSD, at the time of the veteran's death; however, 
the evidence shows that the veteran suffered from PTSD as a 
result of his Vietnam service, as will be explained in 
greater detail below.  

The Board notes that service connection for PTSD is warranted 
when there is evidence of: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2006); (2) 
combat status or credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).  

After reviewing the veteran's complex psychiatric history as 
documented in the claims folder, Dr. J.S. concluded in his 
March 2007 opinion that it was more likely than not that the 
veteran suffered from PTSD and that his PTSD was more likely 
than not caused by his claimed Vietnam stressor event.  
Although the claimed Vietnam stressor event of bagging and 
transporting the bodies of deceased soldiers has not been 
specifically verified, such duties are consistent with the 
circumstances of the veteran's service aboard the U.S.S. 
Whetstone during the Vietnam War as the Dictionary of 
American Naval Fighting Ships (DANFS) notes that the ship was 
called upon to help transport men and material from Vietnam 
across the Pacific during that time.  Thus, the Board 
concludes that it is likely that the veteran participated in 
the bagging and transporting of deceased soldiers during his 
military service and that his claimed stressor event actually 
occurred.  

In regard to the third criterion, the Board further notes 
that there is medical evidence of a nexus between the 
veteran's PTSD and his death.  Indeed, Dr. J.S. opined in his 
March 2007 opinion that the veteran committed suicide as a 
direct result of his ongoing psychiatric condition which 
should be classified as PTSD.

Based on the foregoing, service connection for the cause of 
the veteran's death is warranted.    



ORDER

Entitlement to service connection for the cause of death of 
the veteran is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


